Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1,7 are objected to because of the following informalities:  
In claim 1, either “device” at line 1 should be replaced with annuloplasty ring, or “an” should be inserted before annuloplasty ring at line 3.  
In claim 7, “a A fourth inner tube spacer” should be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear if “at least one artificial thread” and “at least one tissue anchor thread” refer to the same or different structures.
Claim 2 lacks antecedence (the tissue anchor positions on the mitral valve annulus).
Claim 3 is indefinite because it refers to at least one fastening means and then “the fastening means”.
In claim 4, “whose free end” (line 3) is unclear what structure is referenced.
In claim 4 lines 6-7 the distal and proximal ends lack antecedence and are unclear which structure has the ends.
Claims 5-6 depend from and include the limitations of claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, lines 24-25, positively recites each tissue tissue implanted on the mitral valve annulus.
In claim 5, the carrier disk is positively claimed in relation to the mitral valve annulus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by USPUB 20140309730A1 (“Alon”).
Regarding claim 1, Alon discloses: 
a device for implanting by means of minimally invasive surgery on the beating heart of a patient, in order to adjust the shape and size in an anatomical opening or another lumen, comprising an annuloplasty ring (10), wherein the annuloplasty ring (10)
- has at least one tissue anchor (16);
- can be deformed between a guiding configuration in which the annuloplasty ring (10) is compressed to a specific size and can be introduced into the left atrium, and an open configuration in which the annuloplasty ring (10) expands into its original starting shape, in order to influence an anatomical opening and can be fastened there;

- has a circular shape which has an inner layer (54, 56) for stabilization and at least one outer, surrounding layer (52) through which the at least one synthetic thread (14) is drawn; and
- has a rounded ring element, the rounded ring element having
- anterior section which is equipped with tissue anchor positions for an anterior side of a mitral valve annulus of the anterior cusp, and
- a posterior section which is equipped with tissue anchor positions for a posterior side of a mitral valve annulus of the posterior cusp, which provides a tissue anchor position of the annuloplasty ring with at least one tissue anchor thread of at least one tissue anchor;
whereby the tissue anchors can be arranged around the mitral valve annulus, and each tissue anchor implanted on the mitral valve annulus is equipped with a tissue anchor thread in order to position the annuloplasty ring on the tissue anchors.
See Figures 8-10 and paragraphs 92-100 and figures 1,8-10).

Regarding claim 2, see Figure 1.
Regarding claim 3, Alon disclose fastening or clamping means to retain or operably attach anchor threads to the annuloplasty ring. See Figures 6-9,13 and paragraphs 0092,0093,0097.
Regarding claim 7, see description for claim 1 supra and Alon additionally discloses at Figures 11-12 an outer tube spacer C for guiding four inner tube spacers with lumens for guiding annuloplasty ring, tissue anchors, anchor threads, and fastening means for delivering and fastening the annuloplasty ring.
Regarding claim 8 Alon disclose fastening or clamping means to retain or operably attach anchor threads to the annuloplasty ring. See Figures 6-9,13 and paragraphs 0092,0093,0097.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774